Citation Nr: 1759550	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for degenerative joint disease of the right shoulder status post right shoulder arthroscopic surgery rated 30 percent prior to April 14, 2017, and rated 20 percent from April 14, 2017, to include consideration of whether the reduction in rating was proper.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962 and from October 1962 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2013 by the Department of Veteran Affairs (VA) Regional Office (RO) in Roanoke, Virginia continuing the 30 percent rating for degenerative joint disease, right shoulder, and continuing a denial of service connection for bilateral hearing loss.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104 (b), 7105(c) (2012).  However, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156 (b) (2017).

As to the right shoulder disability, the RO granted service connection for degenerative joint disease of the right shoulder and assigned a 30 percent rating in a March 2012 rating decision.  The Veteran was notified of the March 2012 rating decision and his appellate rights.  He did not file an appeal.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017).  However, the Board notes that additional evidence was received within one year of the March 2012 rating decision.

In January 2013, the Veteran submitted a statement in support of claim stating he was unable to raise his shoulder above his head, had chronic shoulder pain when he sleeps or does everyday activities, and has limited mobility of his right shoulder.  See January 2013 Statement in Support of Claim.  He also stated he is considerably weaker as he is right handed.  Id.

However, a review of the file shows that the Veteran had consistently made the same complaints of functional impairment due to limitation of range of motion and pain, which were considered by the RO in support of the original award of compensation for the right shoulder at the time the March 2012 rating decision.  As such, there was no new and material evidence submitted within one year of the March 2012 rating decision pertaining to the Veteran's degenerative joint disease of the right shoulder.  See 38 C.F.R. § 3.156 (a) (2017).

Since the evidence submitted within the year following the March 2012 rating decision was not new and material, as regards the right shoulder disability, the Board finds that it did not abate finality.  See 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that, under the provisions of 38 C.F.R. § 3.156 (b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless that decision is reconsidered).  Thus, the Board determines that it was appropriate for the RO to accept the Veteran's January 2013 statement as a new claim for increase of his service-connected degenerative joint disease of the right shoulder.

As to the claim for hearing impairment, the RO considered and denied the Veteran's claim for service connection for bilateral hearing loss in a March 2012 rating decision.  The Veteran was notified of the March 2012 decision and his appellate rights. He did not file an appeal.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  However, the Board notes that additional evidence was received within one year of the March 2012 decision.

In January 2013, the Veteran submitted a statement in support of claim stating his hearing had gotten progressively worse, he constantly had to ask people to repeat themselves, and has to have hearing aids.  See January 2013 Statement in Support of Claim.

A review of the file shows that the Veteran's lay statement included information that was not considered by the RO at the time of the March 2012 rating decision.  This information was new and material because it relates to an unestablished fact (i.e., an indication of current hearing loss) that is necessary to substantiate the claim and thus would be sufficient to trigger VA's duty to assist.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. app. 110 (2010).  As such, there was new and material evidence submitted within one year of the March 2012 rating decision that pertained to the Veteran's claim of service connection for bilateral hearing loss.

Since the evidence submitted within the year following the March 2012 rating decision was new and material, as regards bilateral hearing loss, the Board finds the March 2012 decision did not become final. 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d at 1362.  Thus, the Board determines that it was proper for the RO to readjudicate the bilateral hearing loss claim in the May 2013 rating decision.  Id.

The Veteran filed a Notice of Disagreement (NOD) with the May 2013 rating decision in June 2013.  The RO furnished the Veteran a statement of the case (SOC) in March 2014.  The Veteran filed a Substantive Appeal (VA Form 9) in May 2014.

The RO issued a rating decision in May 2017 in which it continued the rating for the Veteran's service-connected degenerative joint disease of the right shoulder at 30 percent prior to April 14, 2017, and decreased the rating to 20 percent effective April 14, 2017.  The RO furnished the Veteran with a Supplement Statement of the Case (SSOC) in May 2017.  The Veteran's claim for service-connection for hearing impairment remained denied by the RO and was addressed in the May 2017 SSOC.

Accordingly, the Board construes the issues on appeal as listed on the cover page.

Since filing the VA Form 9 in May 2014, the Veteran has submitted additional medical evidence in support of his claims for an increased rating for degenerative joint disease of the right shoulder and for service connection for bilateral hearing loss without a waiver of AOJ consideration.  As the VA Form 9 addressing the issues on appeal was received after February 2, 2013, however, a waiver of AOJ review of the evidence is not required.  See 38 U.S.C. § 7105.

The Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge in August 2017, and did not make an appearance.  If a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2017).  No evidence exists in the record showing the Veteran cancelled his hearing request or provided good cause for rescheduling.  The Veteran's hearing request is therefore deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's reduction in his disability rating from 30 percent to 20 for the service-connected degenerative joint disease of the right shoulder did not decrease his overall combined 60 percent disability rating, and the provisions of 38 C.F.R. § 3.105(e) do not apply in this case.

2. In the May 2017 rating decision, the RO reduced the rating assigned for the Veteran's degenerative joint disease of the right shoulder from 30 percent to 20 percent, effective April 14, 2017.

3. At the time of the reduction, the Veteran's 30 percent rating for the service-connected degenerative joint disease of the right shoulder had been in effect since December 2009, a period of more than five years; the greater protections of 38 C.F.R. § 3.344 (a) and (b) are applicable in this case.

4. At the time of the May 2017 rating decision, the 30 percent rating was reduced without observation of the provisions of 38 C.F.R. § 3.344, to particularly include whether there was "material improvement" of the Veteran's degenerative joint disease of the right shoulder and whether such noted material improvement reflected improvement in the Veteran's ability to function that was reasonably certain to be maintained under the ordinary conditions of life and work.

5. Throughout the appeal period, the evidence is at least in relative equipoise as to whether the degree of impairment associated with the Veteran's degenerative joint of the right shoulder more nearly approximates midway between side and shoulder level on account of additional functional loss due to pain on daily use of the right arm in  the different planes of motion.

6. The Veteran's bilateral sensorineural hearing loss is related to the noise exposure that he experienced in active duty service.


CONCLUSIONS OF LAW

1. The RO's May 2017 reduction of the rating for the Veteran's degenerative joint disease of the right shoulder from 30 percent to 20 percent, without compliance with of the requirements set forth in 38 C.F.R. § 3.344, renders the reduction void ab initio; the 30 percent rating is restored, effective April 14, 2017. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344 (a) and (b) (2017); Kitchens v. Brown, 7 Vet. App. 320 (1995).

2. Throughout the appeal period, the criteria for an increased rating in excess of 30 percent for degenerative joint disease of the right shoulder have not been met. 38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5201 (2017).

3. The criteria for establishing service connection for bilateral sensorineural hearing loss are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). In the instant case, VA provided notice in a letter sent to the Veteran in March 2013.  This letter advised the Veteran of the evidence and information necessary to substantiate his claims as well as how effective dates and ratings are assigned.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's service treatment records and the Veteran received VA examinations.  The VA also obtained relevant private medical and VA treatment records.

All known and available records relevant to the issues decided below have been obtained and associated with the Veteran's electronic claims file.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Propriety of Rating Reduction

Procedurally, VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); see also VAOPGCPREC 29-97 (Aug. 1997).  It was reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  As the Veteran's reduction in his disability rating from 30 percent to 20 percent for his service-connected degenerative joint disease of the right shoulder did not decrease his overall combined 60 percent disability rating, the provisions of 38 C.F.R. § 3.105(e) do not apply in this case. 

That notwithstanding, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2017); Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

The provisions of 38 C.F.R. § 3.344 (c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344 (a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  Kitchens v. Brown, 7 Vet. App. 320 (1995). A rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344 (a) and (b) provide greater protections to a Veteran in regards to reductions of rating evaluations.  As noted above, the regulation is applicable if the evaluation was in effect more than five years; otherwise, 38 C.F.R. § 3.344 (c) is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the AOJ's reduction was warranted.  Kitchens, 7 Vet. App. 320 (1995).

By way of background, the RO granted service connection for degenerative joint disease of the right shoulder in a March 2012 rating decision.  A 30 percent rating was assigned, effective December 30, 2009.  The Veteran then submitted a new claim for an increased rating for his right shoulder disability.  See January 2013 VA 21-4138 Statement in Support of Claim; March 2013 Deferred Rating Decision.

The RO then continued the Veteran's 30 percent rating assignment in a May 2013 rating decision.  The Veteran perfected a timely appeal to Board.  See June 2013 NOD; March 2014 SOC; May 2014 Substantive Appeal.  The Veteran then underwent a VA examination in April 2017.  In a May 2017 rating decision, the RO reduced the rating to 20 percent, effective from April 14, 2017.  The Veteran continued his appeal to the Board.

Upon careful review of the evidence of record, the Board finds that the reduction in this case was not proper.  Because the Veteran's disability rating was in effect for greater than five years, the increased protections of 38 C.F.R. § 3.344 (a) and (b) apply to this case.  The first and foremost protection is that any reduction in rating for an evaluation in effect for greater than 5 years will be based on a "full and complete" examination.  The AOJ made no findings with regards to any of the provisions of 38 C.F.R. § 3.344 (a) and (b), including whether there was material improvement and that the material improvement would be maintained in the ordinary conditions of work and life.  In the adjudicatory documents in this case, it is clear that the examination on which the Veteran's reduction is predicated was not "full and complete," as the examiner did not consider the Veteran's lay statements regarding his on-going pain in his right shoulder nor "based on a review of the entire record" as the examiner did not review the claims file.

Accordingly, the Board finds that the Veteran's degenerative joint disease of the right shoulder rating reduction was not proper in this case as the AOJ failed to assure that the VA examination on which the reduction was predicated was a "full and complete" examination that was "based on review of the entire record."  This is in addition to the fact that the AOJ did not make the appropriate findings on which a reduction in evaluation could be sustained.  Specifically, the AOJ did not find that there was a material improvement of the Veteran's degenerative joint disease of the right shoulder and that such material improvement would be maintained in the ordinary conditions of work and life.  See 38 C.F.R. § 3.344 (a), (b).

In this case, the objective medical evidence shows that, since at least December 30, 2009, the Veteran has had recurrent right shoulder pain that has required regular use of prescription medication to ameliorate this symptom.  Further, this evidence is consistent with the Veteran's statements in January 2013 and during VA examination in April 2017, and fails to disclose that the Veteran's degenerative joint disease of the right shoulder underwent a material improvement that was reasonably certain to be maintained under the ordinary conditions of life and work.  In the absence of evidence of sustained, material improvement, the rating for the Veteran's right shoulder disability cannot be reduced.  38 C.F.R. § 3.344 (a).

In conclusion, the Board determines that the reduction of the Veteran's disability rating for his degenerative joint disease of the right shoulder is void ab initio due to the failure of the AOJ to assure the Veteran of a full and complete examination on which the reduction in benefits was based.  Greyzck and Kitchens, both supra.  As such, the May 2017 reduction cannot be sustained and the 30 percent rating for the Veteran's degenerative joint disease of the right shoulder must be restored, effective April 14, 2017.

III. Degenerative Joint Disease of the Right Shoulder

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).

In particular, limitation of motion of the arm is to be rated under DC 5201.  See 38 C.F.R. § 4.71a, DC 5201.  Normal ranges of upper extremity motion are defined by VA regulations as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; internal and external rotation to 90 degrees; finally, lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I (2016).

Pursuant to DC 5201, limitation of motion of the arm at shoulder level warrants a 20 percent disability rating for both major and minor sides.  Id., DC 5201.  A 30 percent disability rating is warranted for limitation of the motion of the arm midway between the side and shoulder level on the major side, while such impairment of the minor side warrants a 20 percent disability rating.  Id.  A maximum schedular 40 percent disability rating is warranted for limitation of motion of the arm to 25 degrees from the side on the major side, while such impairment on the minor side warrants a 30 percent disability rating.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45.  Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Thus, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102, 4.3 (2017).

The Veteran's degenerative joint disease of the right shoulder is currently rated as 30 percent, under DC 5003-5201, regarding limitation of motion of the major arm.  See 38 C.F.R. § 4.71a, DC 5201.  The Veteran asserts that a higher disability rating is warranted.

Handedness for the purpose of the dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2017).  Here, at his July 2011 VA examination, the VA examiner determined that the Veteran was right handed; thus, his right shoulder is his major shoulder.

Following a review of the record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for degenerative joint disease of the right shoulder.

The Veteran's private medical records in January 2011 showed external rotation to 30 degrees.  See January 2011 Atlantic Orthopaedic Specialists Medical records.  The Veteran underwent a VA examination in July 2011 which showed forward flexion at 60 degrees and 45 degrees for abduction, internal and external rotation. See July 2011 VA Examination.  A private physical examination of the Veteran in May 2012 revealed active forward flexion to 130 degrees and external rotation to 30 degrees.  See May 2012 Atlantic Orthopaedic Specialists Medical records.

The Veteran reported he was unable to raise his shoulder above his head.  See January 2013 Veteran Statement in Support of Claim.  He stated he has limited mobility with the use of his right shoulder and chronic pain when he sleeps or does everyday activity.  Id.

The Veteran obtained another VA examination in April 2013 which showed flexion at 75 degrees and abduction at 60 degrees.  See April 2013 VA Examination.  VA treatment records in June 2013 reveal the Veteran's right shoulder flexion at 70 degrees.  See June 2013 VA Treatment Records.

Private treatment records in December 2014 show the Veteran's flexion at 100 degrees and external rotation at 20 degrees.  The Veteran underwent surgery on his right shoulder in January 2016 due to ongoing right shoulder pain and decreased range of motion with degenerative arthritis.  See January 2016 Private Treatment Records.

In April 2017, the Veteran underwent a VA examination which revealed flexion from 0 to 170 degrees, abduction from 0 to 170 degrees and external and internal rotation at 0 to 80 degrees.  See April 2017 VA Examination.  A goniometer was used for all joint range of motion measurements in the April 2017 examination.  Id; 38 C.F.R. § 4.46 (2017).

The Veteran consistently reported having constant, painful flare-ups of his right shoulder.  Id.  The Veteran also reported having functional loss of his right shoulder.  Id.  He stated he was not able to sleep on his right side, not able to bowl, couldn't get his hand into his right back pocket, and was unable to do certain things around the house.  Id.  The Veteran is competent to report his lay symptoms of shoulder pain and inability to perform certain tasks.  The Veteran's statements are internally consistent and the Board finds the Veteran's lay statements as competent, credible and assigns probative weight.

As aptly noted by the record, the Veteran has degenerative joint disease of the right shoulder, which has been established by x-ray evidence.  See May 2009 Private Treatment Records (x-ray and magnetic resonance imaging (MRI) as showing advanced degenerative arthritis of the right shoulder).  Similarly, the record indicates that the Veteran has limited motion of the right shoulder joint, which has been objectively confirmed by satisfactory lay and medical evidence of painful motion.  Consistently, the Veteran has complained of pain on elevation and rotation of the right shoulder joint, which he has described as an inability to lift the right arm above the head and maneuver the right arm to reach his back pocket.  In the same way, on physical examinations conducted between January 2011 and April 2017, the Veteran showed range of motion between 60 degrees and 170 degrees of flexion, between 45 degrees and 170 degrees of abduction, between 20 degrees and 80 degrees of external rotation, and between 45 degrees and 80 degrees of internal rotation, with pain indicated in the different planes and when lifting the right arm.

This evidence shows that in January 2011 the Veteran's abduction of the right shoulder was limited to 45 degrees, with pain appreciated in that plane of motion, which is greater than limitation of major arm motion to 25 degrees from the side, and would be more consistent with limitation of motion midway between the side and shoulder level.  And, while the Veteran's limitation of right shoulder motion, in degrees, as shown on subsequently dated VA and private examinations in 2011, 2012, 2013, 2014, and 2017, is not to a level to warrant a 30 percent rating under Diagnostic Code 5201, this same evidence also indicates that the Veteran's joint function of the right shoulder was limited in the different planes of motion due to pain and with pain having a major functional impact, which would presumably account for some additional functional impairment on repetitive use of the right shoulder.  See DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45.

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the additional limitation of motion in the context of painful movement in one or several of the different planes, which the Veteran purports to have reduced his ability to use the right arm in terms of lifting it above his head, reaching to his right back pocket and when bowling, would more nearly approximate limitation of motion midway between the side and shoulder level.  In addition, Diagnostic Code 5201 does not on its face require that limitation of motion be manifested or more nearly approximated in all planes of motion, and the less restrictive interpretation would permit the use of any plane of the motion for the arm listed in 38 C.F.R. § 4.71a.  This ambiguity in the regulation is construed to favor the Veteran.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Accordingly, a 30 percent rating for the Veteran's degenerative joint disease of the right shoulder is warranted.

Moreover, the evidence of record demonstrates no finding comparable to limited motion to 25 degrees from the side, ankylosis, and fibrous union or nonunion of the right shoulder joint.  Although the Veteran has related continued complaints of painful flare-ups in the right shoulder area, the Board must point out that the clinical data showed, and the Veteran's likewise described, joint function well beyond 25 degrees and, in some instances, well beyond midway between the side and shoulder level.  Hence, the Veteran's degenerative joint disease of the right shoulder does not warrant an increased rating in excess of 30 percent at any time during the course of the appeal.

IV. Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss due to his service as a boatswain's mate and master at arms.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  The Veteran must show a present disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Arthritis, hearing loss, and tinnitus are "chronic diseases" under 38 C.F.R. § 3.309 (a).  Where there is evidence of acoustic trauma, sensorineural hearing loss is considered a "chronic disease" under 38 C.F.R. § 3.309 (a), for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309 (a) include hearing loss and tinnitus as organic diseases of the nervous system).  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b), and manifestation to a degree of 10 percent within one year under 38 C.F.R. § 3.307 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA. VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet.App. 518 (1996).

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss.

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

In October 2011, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss with auditory threshold of 40 decibels at 4000 Hz.  The Veteran's hearing is a hearing disability for VA purposes as defined by 38 C.F.R. § 3.385.  See October 2011 VA Examination.

With regards to the second criteria for direct service connection, the Veteran's separation exam states the Veteran had bilateral high frequency hearing loss.  See Veteran's December 1980 Service Treatment Records.  This diagnosis was not at a frequency considered under 38 C.F.R. § 3.385.  The Veteran's audiometer examinations performed in October 1968 and December 1980, using ISO-ANSI standards, show changes in decibels in both ears at lower frequencies indicating some hearing loss.  Although neither audiometer examination shows a hearing disability for VA purposes in or upon separation from service, they do indicate the Veteran experienced some hearing loss during service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Additionally, the Veteran states that his hearing loss is due to the time he spent in service as a boatswain's mate and master at arms.  See Veteran's March 2013 Statement in Support of Claim. He states he spent thirteen years onboard three aircraft carriers without noise protection and slept underneath the catapult.  Id.  The Veteran's statements are internally consistent and describe his duties in-service.  The Board finds the Veteran's statements competent, credible, and probative.

Based upon the facts and circumstances of his service, the Board finds that the Veteran was exposed to noise while on active service.  See 38 C.F.R. § 3.303(d).  The Veteran has met the second criterion for direct service-connection and has an in-service injury.

With regard to the third criterion for service connection, a medical nexus between the Veteran's bilateral hearing loss and his period of service, the VA examiner opined that the veteran's current hearing loss was not caused by or the result of noise exposure he experienced in military service.  See October 2011 VA Examination.  The examiner reasoned that the Veteran's hearing thresholds upon separation from service did not reach VA standards for hearing loss.  Id. Additionally, the VA examiner stated that noise only affects hearing when it occurs and does not have a continuing or progressive effect.  Id.

Notably, however, no evidence in the record shows the VA examiner considered the statements of the Veteran's spouse when determining whether the Veteran suffered hearing loss in service, that some degree of hearing loss was noted in service in both ears, and the Veteran's lay statements.  Moreover, the VA examiner stated that the December 1980 discharge summary showed "N/A" as a diagnosis given.  Id.  However, upon review of the December 1980 discharge examination, the Veteran is diagnosed with "bilateral high frequency hearing loss - loss service related at 6,000 and 8,000 HZ."  Id.  The Board finds the opinion of the VA examiner unavailing as it fails to address the lay evidence and pertinent medical history.

For the time frame between 1980 and 2011, the Veteran reported that he suffered from bilateral hearing loss upon separation from the military which has existed since 1980 and been gradually worsening.  See November 2012 Private Medical Report; October 2011 VA examination.  He states that he has to turn the television up loudly in order to hear it and that people almost yell at him in order for him to hear.  Id.  The Veteran's spouse, who has been married to the Veteran since August 1980, states that she has to constantly call out to the Veteran in a loud voice and the Veteran has to have the television volume on loud in order to hear.  See March 2013 Veteran's Spouse Statement in Support of Claim.

The Veteran's statements have been internally consistent and consistent with his spouse's statements regarding his hearing loss.  The Board finds the Veteran and his spouse competent and credible to observe the Veteran's symptoms of hearing loss and assigns probative weight to their statements.

The Veteran's claims file contains numerous audiograms between March 2011 and June 2013.  These audiograms show the Veteran had a hearing disability for VA purposes beginning in March 2011 as he had an auditory threshold of 40 decibels or higher in at least one frequency in both ears.  See March 2011 Sentara Hearing and Balance Center records.  The audiograms are consistent in showing the Veteran's ongoing hearing disability through July 2014.

There is no adequate nexus opinion to support a nexus between the Veteran's hearing disability and his service.  However, the bilateral sensorineural hearing loss qualifies as a chronic disease over 38 C.F.R. § 3.309 (a).  There is competent, credible, and probative evidence that establishes the Veteran's hearing disability was noted in service and the same symptoms were exhibited since service establishing continuity of symptomatology under 38 C.F.R. § 3.303 (b).

Accordingly, the Board finds that evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Entitlement to service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b); Gilbert at 49.


	(CONTINUED ON NEXT PAGE)




ORDER

Restoration of a 30 percent rating for degenerative joint disease of the right shoulder status post right shoulder arthroscopic surgery, effective April 14, 2017, is granted.

Entitlement to an increased rating in excess of 30 percent for degenerative joint disease of the right shoulder, status post right shoulder arthroscopic surgery, is denied.

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


